Exhibit 10.11

 

*** Confidential Treatment Requested

 

LOGO [g41877img.jpg]

 

MASTER PURCHASE AGREEMENT

 

This Master Purchase Agreement (“MPA”) is made as of November 7, 2005
(“Effective Date”) between Cisco Systems                         , a
                         corporation, having its principal place of business at
                                                                 , on behalf of
itself and its Subsidiaries (collectively, “Cisco”), and NetLogic Microsystems,
Inc., a Delaware corporation having a place of business at 1875 Charleston Rd.,
Mountain View, CA 94043 (“Supplier”).

 

This MPA has the following attachments, which are incorporated into this MPA by
this reference and made a part hereof:

 

Exhibit A    Product Schedule Exhibit B    Business Reviews Exhibit C    Failure
Analysis Procedure Exhibit D    Product Change Notification Exhibit E   
Reschedules and Cancellations Exhibit F    Manufacturing Escrow Agreement
Exhibit G    Cisco Authorized Contract Manufacturers Exhibit H    Contract
Dispute Escalation

 

PRELIMINARY UNDERSTANDING

 

  A. Supplier is in the business of developing, manufacturing and selling
components that are required to achieve the desired functionality of some of
Cisco’s products.

 

  B. Cisco desires to purchase from Supplier, and Supplier desires to supply to
Cisco, the Products (as defined herein) pursuant to the terms and conditions
herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1. DEFINITIONS

 

1.1 “Cisco CMs” shall mean those contract manufacturers engaged in the
manufacture of Cisco products who are identified in Exhibit G, as it may be
amended by Cisco, in its sole discretion, throughout the Term.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL



--------------------------------------------------------------------------------

1.2 “Custom”: A Product that is not Standard and (i) is customized expressly for
Cisco product requirements, or (ii) for which Supplier has no alternative
redistribution channel.

 

1.3 “Delivery Date” shall mean the date agreed to by the Parties for receipt of
goods at the specified delivery location identified in the applicable purchase
order (per INCO terms 2000) for any order for Products.

 

1.4 “e-Hub” shall mean Cisco’s online supply chain management tool.

 

1.5 “Intellectual Property” means any and all tangible and intangible: (i)
rights associated with works of authorship throughout the world, including but
not limited to copyrights, neighboring rights, moral rights, and maskworks, and
all derivative works thereof (ii) trademark and trade name rights and similar
rights, (iii) trade secret rights, (iv) patents, designs, algorithms and other
industrial property rights, (v) all other intellectual and industrial property
rights (of every kind and nature throughout the world and however designated)
whether arising by operation of law, contract, license, or otherwise, and (vi)
all registrations, initial applications, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter in force (including any rights in
any of the foregoing).

 

1.6 “Lead Time” shall mean the period from the time Supplier accepts an order
for Products until delivery to Cisco or Cisco CM as quoted by Supplier for entry
into Combat. “Combat” shall mean Cisco’s Outsource Manufacturing Business
Analysis Tool.

 

1.7 “Purchasing Rights” shall mean: Cisco’s right and license at its sole option
and discretion to purchase Products directly from any Supplier Fabricator at any
time during the Term following the events or circumstances described in Section
13. For the purposes of this Agreement, “Supplier Fabricator” shall mean an
authorized Supplier fabrication entity that assembles all component parts into a
complete, fully finished Product.

 

1.8 “Products” shall mean the products listed in each Product Schedule attached
hereto as Exhibit A, and shall include hardware products and Software, user
documentation (where applicable) and Supplier’s standard packaging. Products
shall also include progeny of or replacements for such Products.

 

1.9 “Product Price” shall mean the mutually agreed to net price that Cisco and
Cisco CMs shall pay for each Product as listed in the applicable Product
Schedule and as modified by the parties or altered pursuant to Section 3 of this
MPA and through that Combat tool as referenced in Section 1.5.

 

1.10 “Product Schedule” shall mean the schedule attached hereto as Exhibit A
together with all additional Product Schedules agreed upon after the Effective
Date. Each such subsequently agreed upon Product Schedule shall be executed by
the parties and copies shall be appended hereto. The Product Schedules may be
amended from time to time in accordance with the mutual agreement of the
parties. Each subsequent Product Schedule shall be used to identify those
Products for which applicable terms deviate from the general terms and
conditions specified in this MPA.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

1.11 “Rolling Forecast” shall mean a non-binding twelve (12) month rolling
forecast of Cisco’s estimated requirements for Products for itself,
Subsidiaries, and Cisco Systems                  as updated periodically.

 

1.12 “Software” shall mean any computer code in object code format and whether
embedded in or bundled with the Products in any manner, including as firmware,
and even if provided separately on disks or other media or by electronic
transmission, together with all bug fixes, revisions and upgrades thereto.

 

1.13 “Specifications” shall mean the Product-specific specifications.

 

1.14 “Standard Products” shall mean all products that are not Custom Products.

 

1.15 “Subsidiary” shall mean a corporation in which a party effectively owns or
controls, directly or indirectly, more than fifty percent (50%) of the voting
stock or shares.

 

1.16 “Term” shall have the meaning set forth in Section 18.1.

 

1.17 “Warranty Period” shall mean three (3) years, or as specified in each
Product Schedule, commencing upon delivery of the Product to Cisco, Cisco CMs or
other authorized delivery site in compliance with the conditions required in
Section 11.2.

 

2. SALES AND PURCHASES OF PRODUCT

 

2.1 Products. Supplier agrees to supply and Cisco agree to purchase Supplier’s
Products pursuant to the terms and conditions of this MPA. Supplier hereby
agrees to supply to Cisco and/or Cisco CMs the Products listed in each Product
Schedule in compliance with the Specifications and for the exclusive purpose of
incorporation into a final Cisco product. Supplier’s use of data contained in or
entry of data into the Combat tool shall not alter the terms of this MPA.

 

2.2 Purchase Orders. Supplier agrees that it shall handle purchase orders placed
by Cisco CMs in a manner consistent with this Agreement. Supplier shall accept
and acknowledge in writing all purchase orders from Cisco or Cisco CMs, within
three (3) business days after receipt thereof, identifying a firm shipping date
in compliance with the applicable Lead Time with each such acknowledgment. In
the event that Supplier cannot meet the applicable Lead Time, the parties must
agree to an alternative shipping date or the purchase order issuer may cancel
the purchase order [***]. If Supplier cannot meet the applicable Lead Time, and
Cisco wishes to purchase the Products from a distributor of Supplier, which
distributor has such Products in inventory, Supplier will make reasonable
commercial efforts to extend to such distributor a price which would enable the
distributor to sell Products to Cisco at the Product Price. All purchase orders
placed with Supplier by Cisco shall be subject to the terms and conditions of
this MPA

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

without specific reference hereto in any such Cisco purchase order. Cisco shall
not be liable for any verbal commitments made by Cisco or Cisco CMs, although
Supplier may proceed based upon an authorized Cisco buyer/planner’s provision of
a Cisco purchase order number which shall be followed by a written or electronic
purchase order to be accepted by Supplier as called for in this Section 2.2.

 

2.3 Flexibility. Supplier will ensure it has the capacity to increase or
decrease, in all market conditions, production of the Products as set forth in
Cisco’s or Cisco’s CM’s Rolling Forecast as follows: (i) [***] of the increase
or decrease is to be effected within four (4) weeks; and (ii) [***] if the
increase or decrease is to be effected within eight (8) weeks. Supplier will
sustain such flexibility percentages as measured against a baseline rolling
window of 12 weeks of forecast to be refreshed weekly. Additionally, such
flexibility capability will be in accordance with any flexibility goals and
actual Lead Time parameters established with Cisco and Cisco CMs, including the
implementation of a supplier managed inventory program (“SMI”). To the extent
that Supplier has agreed with Cisco CMs to flexibility terms that are more
expansive or permit shorter implementation periods, Supplier will afford them to
Cisco as well in lieu of those set forth above. Supplier shall coordinate with
Cisco and all applicable Cisco CMs to meet any such Rolling Forecast increase or
decrease by effectively managing its inventory at the lowest, longest lead time
component or raw material level to minimize risk throughout the supply chain
while ensuring maximum flexibility and scalability to Cisco’s demand. Supplier
hereby acknowledges that neither Cisco nor Cisco CMs shall bear any liability or
responsibility for any costs incurred by Supplier to meet such volume increase
or decrease unless otherwise provided for in this MPA.

 

2.4 Reschedules and Cancellations. Cisco or Cisco CMs may cancel or reschedule
purchase orders issued by Cisco directly to Supplier as set forth in Exhibit E.

 

2.5 Non-Cancellable/Non-Returnable Products. No Product shall be treated as
Non-Cancellable/Non-Returnable (“NCNR”) unless so designated in the applicable
purchase order or otherwise agreed to in writing by Cisco and Supplier.

 

2.6 Disaster Recovery and Business Continuity Plan. Within sixty (60) days after
the Effective Date, Supplier shall submit for Cisco approval a plan for recovery
and business continuity in the event of a disaster affecting any location
relating in any way to the manufacture and sale of Products contemplated by this
MPA (the “Plan”). Such Plan, at a minimum, shall identify available alternate
facilities, infrastructure and logistics, and security and protective measures
necessary to ensure minimal impact to Cisco’s supply of Products from Supplier.

 

2.7 Benefits to Cisco CMs. Supplier shall ensure that all terms relating to the
Products and their purchase set forth in the following Sections of this MPA
shall be adhered to with and provided to Cisco CMs in the course of their
purchase of Products for inclusion in Cisco products. Those terms to be afforded
or adhered to with Cisco CMs shall include Sections 2.1-2.5, 3.1, 4.2, 5
(entirely), 7 (entirely), 8.4, 10 (entirely), 11.1, and 11.2.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

3. PRICING

 

3.1 Prices. The Product Prices shall be set forth in the applicable Product
Schedule, to be updated at a minimum on a quarterly basis unless otherwise
agreed by the parties. Except for applicable Taxes, shipping and insurance
charges, and any import or export duties, no additional fees or charges of any
sort shall be charged to Cisco, unless the subject of a written Supplier request
accepted by a Cisco commodity manager in writing. Supplier shall use its best
efforts to meet Cisco’s quarterly cost reduction targets, as they are
communicated to Supplier. Supplier will extend to Cisco and Cisco CMs all price
decreases achieved by Supplier. Cisco shall have the right to alter any
percentage of Total Available Purchases (“TAP”) if TAP is referenced in the
Product Schedule, in the event that: (i) Supplier’s pricing is not competitive;
(ii) the Products do not comply with the applicable Specifications; (iii)
Supplier has failed to or is unable to meet Delivery Dates; or (iv) Supplier is
not in compliance with any other material provision hereof. Prices stated in the
Product Schedules are in U.S. dollars and do not include applicable Taxes.
Supplier shall, where practicable, use available methods to lower Taxes. “Taxes”
mean any tax or other charge that Supplier is liable to collect on behalf of any
governmental authority as a result of the sale, use or delivery of Products,
including without limitation, duties, value added and other withholding taxes.
Taxes do not include taxes on Supplier’s net income.

 

3.2 Supplier warrants to Cisco that throughout the Term of this MPA, in any
particular quarter, the Product Prices are and will be no higher than the lowest
prices paid by any customer worldwide purchasing, on an annual basis, the same
or lesser total aggregate dollar volume for such Products.

 

3.3 Cisco shall have the right upon reasonable notice to Supplier to have a
representative examine such applicable books and records of Supplier as are
necessary to verify Supplier’s compliance with this Section 3.2. If the audit
reveals that Supplier has not complied, then Supplier shall issue, in Cisco’s
discretion, a credit against outstanding future payment obligations for the
total difference between the price paid and the lowest price. If such audit
reveals that Supplier’s pricing to Cisco for the Products has been more than
five percent (5%) higher than pricing for the Products to any of Supplier’s
other customers, Supplier shall pay the reasonable fees and expenses of such
audit.

 

3.4 Payment. Payment terms are net thirty (30) days of invoice.

 

4. FORECASTS AND PRODUCT ALLOCATION

 

4.1 Forecasts. On a periodic basis, Supplier will receive from Cisco or Cisco
CMs, by any means approved by Cisco including via e-Hub, a Rolling Forecast of
Cisco’ estimated needs. These forecasts are for planning purposes only and do
not constitute any commitment to purchase, unless otherwise explicitly set forth
in this MPA. No request for Products shall be binding unless contained in a
purchase order in compliance with the requirements of this MPA and pursuant to
Exhibit E.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

4.2 Allocation of Products. In the event any Product or Product components is in
short supply, Supplier shall deliver to Cisco an allocation no less favorable
than that provided to any of its other customers purchasing similar quantities
of similar products whether purchasing directly from Supplier or indirectly from
a Supplier subsidiary. For the purpose of determining quantities purchased by
Cisco under this section, Supplier shall aggregate the purchase volumes of Cisco
and Cisco’s CMs under this Agreement. Supplier shall provide Cisco with as much
notice as reasonably possible if it anticipates or has reason to believe that
Supplier’s output of the Product will not be sufficient to meet all of Cisco’s
requirements for any period. This capacity allocation right shall be in addition
to any other rights and remedies of Cisco.

 

5. SHIPMENT AND DELIVERY

 

5.1 Delivery. Delivery Dates shall be based on the Lead Time. Delivery terms
shall be FCA point of origin, per Incoterms 2000. Title will pass at the point
of origin to the purchase order issuer.

 

5.2 Late Delivery. If Supplier is unable to deliver to a Cisco CM any Products
on the Delivery Date, Supplier shall notify the applicable Cisco CM. If Supplier
is unable to deliver Products ordered by Cisco on the Delivery Date, Supplier
shall (i) notify a Cisco buyer/planner within twenty four (24) hours of
Supplier’s knowledge of late delivery and (ii) make reasonable commercial
efforts to allow no less than forty eight (48) hours notice of any such late
delivery. In the event that the parties cannot agree on a revised Delivery Date
or the late delivery has impacted a Cisco customer order, (i) Cisco or Cisco CMs
may cancel the affected purchase orders without penalty, or (ii) Supplier shall
accept any reschedule or change, except in the Product Price, in the affected
purchase order as Cisco or Cisco CMs may require. Regardless of whether an order
was placed by Cisco or Cisco CMs, Supplier shall immediately notify Cisco and,
if relevant, all affected Cisco CMs of any known or anticipated delays that may
cause a manufacturing line for a Product to go down, or of any circumstances
that may cause disruption in deliveries of Products.

 

5.3 Shipping Documents and Markings; Packing.

 

5.3.1 Documentation. Shipping documentation must be complete and accurate and
include all required information including commercial invoice, packing list, all
applicable export and transportation documents and declarations. An itemized
packing list must accompany each shipment and shall prominently identify (i) the
purchase order number, (ii) the description, part number, revision level, and
quantity of the Products shipped, (iii) the number of shipping containers in the
delivery, (iv) the status of the shipment as complete or partial, and (v) the
waybill/bill of lading number.

 

5.3.2 Packaging. Unless otherwise specified by Cisco or Cisco CMs, Supplier will
package and pack all goods in a manner which (i) is in accordance with good
commercial practice, (ii) is acceptable to common carriers for shipment, (iii)
follows procedures taking into account the then most current I.C.C. regulations,
and (iv) is adequate to ensure undamaged arrival of the Products at the
identified destination.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

5.3.3 Markings. Supplier will mark all containers with necessary lifting,
handling and shipping information, country of origin, and with purchase order
numbers, date of shipment, and the names of the consignee and consignor.

 

6. SUPPLIER PERFORMANCE CRITERIA

 

6.1 The ultimate evaluation of Supplier’s performance hereunder for purposes of
continued or additional purchases shall be made exclusively by Cisco, in their
sole discretion; provided that Cisco will communicate a variety of criteria
which may be considered in such evaluation, including Cisco’s “Scorecard”
process. The Scorecard process is Cisco’s formal process for identification of
supplier strengths and areas for improvement. Supplier performance will be
discussed during QBRs or SBRs as shown in Exhibit B.

 

7. PRODUCT INSPECTION AND QUALITY

 

7.1 Inspection by Cisco. Products shall be subject to inspection and testing by
Cisco or Cisco CMs for (i) conformance to Product Specifications, (ii) warranty
defects and (iii) any other form of damage.

 

7.2 Rejection. In case any Product is found not to conform to the mutually
agreed upon Specifications, or is in any way defective in material or
workmanship, or otherwise damaged (“Non-Conforming Product”), Cisco or Cisco CMs
may reject the Product and will (i) promptly notify Supplier in writing of the
basis of such rejection and (ii) comply with the Supplier’s Return Materials
Authorization (“RMA”) process for the return of the Non-Conforming Products,
provided that such RMA process has been given in writing to Cisco or Cisco CM.

 

7.3 Failure Analysis. At Cisco’s request, Supplier will adhere to the failure
analysis procedure as set forth in Exhibit C and provide to Cisco a failure
analysis report specifying the reason for failure of any Non-Conforming Product.
[***].

 

7.4 Quality Standards. Supplier shall ensure that it adheres to industry best
practice. Supplier shall adhere to such additional processes, procedures or
qualification standards regarding Products which may be agreed to by Supplier
and Cisco from time to time. Supplier shall not ship any Product which has less
than [***] of remaining shelf life.

 

8. PRODUCT SPECIFICATIONS AND CHANGES

 

8.1 Specifications. Supplier agrees to supply Products that conform to the
applicable Supplier Specification, which Specification Cisco agrees meets
Cisco’s intended purpose, as it has been communicated to Supplier. Supplier
shall not make changes to any Specifications for any Product, or any changes to
a Product or process characteristics which could potentially result in
non-conformance to Cisco physical, mechanical, optical, and/or electrical
requirements previously provided to Supplier in writing without the prior
written approval of Cisco, to be obtained in accordance with the Product change
notification process in Exhibit D. For those Products for which Supplier is
Cisco’s sole or primary source, Supplier shall continue to manufacture for Cisco
in an unchanged form, any Product proposed to be changed by Supplier and which
change is rejected by Cisco. Supplier shall manufacture such unchanged Product
for no less than [***] from the date of Cisco’s rejection of the proposed
change.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

8.2 Pre-Shipment Testing. Supplier shall follow pre-delivery test procedures as
the parties may agree upon for each Product.

 

8.3 Product Corrections. Within one (1) working day after verifying any bug or
other problem in a Product which may result or already has resulted in an
adverse impact to Cisco’s installed customer base of such Product, any party may
submit a request to make a corrective change. The requesting party shall provide
all applicable data in support of the request. Within ten (10) business days
(unless such time is mutually extended) the parties shall agree upon a course of
corrective action and the time for its implementation.

 

8.4 Product Discontinuation. Supplier agrees to continuously manufacture any
Product for a minimum of [***] from Cisco’s first customer shipment (“FCS”),
unless (i) Cisco terminates this Agreement under Section 18.1(ii) for
convenience; (ii) Supplier terminates this Agreement under Section 18.3; (iii)
there has been no demand by Cisco for a particular Product for [***], Supplier
may provide notice to Cisco of the discontinuance of the Product as called for
in this Section 8.4.; or (iv)otherwise agreed in writing. If Supplier intends to
discontinue the manufacture and sale of any Product (“EOL”), Supplier shall give
at least [***] written prior notice to Cisco (the “EOL Period”). During the EOL
Period, Cisco or Cisco CMs may place purchase orders for such Product pursuant
to this MPA, but may not request delivery of such Product on a date later than
[***] after the end of the EOL Period. Supplier shall provide support for the
EOL Product pursuant to Section 10.1 of this MPA. In no event shall Supplier
accept purchase orders for such Product from any third party after the last day
of the EOL Period, without offering the same opportunity for Product procurement
to Cisco or Cisco CMs on behalf of Cisco. Throughout the EOL Period, Supplier
shall assist Cisco in identifying alternative products or sources for the
affected Products’ functionality. In the event that Supplier EOLs a Product
prior to [***] following initial shipment to Cisco or a Cisco CM, and provided
that (i) Cisco has no other qualified or reasonably qualifiable sources able to
meet Cisco’s quantity requirements, or (ii) Cisco has not EOLed the Cisco
product(s) into which Supplier’s EOLed Product is incorporated, then at Cisco’s
option, Supplier [***] allow Cisco or its CMs to make a last time purchase.
Notwithstanding the foregoing, Supplier shall, in all circumstances, provide
Cisco the EOL Period as stated in this Section 8.4. All purchase orders made
during the EOL Period shall be NCNR.

 

8.5 Plant Move or Closure. If Supplier or its manufacturers intend to relocate,
close or open a plant for the manufacture of the Products, it shall provide to
Cisco one hundred twenty (120) days or as much advance written notice as is
reasonably possible. If such change causes Supplier to EOL a Product, Supplier
shall adhere to the terms of Section 8.4 above.

 

9. OWNERSHIP OF SOFTWARE; GRANT OF RIGHTS

 

9.1 Ownership. Supplier and its licensors shall retain title to and ownership of
the Software.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

9.2 Software License. Supplier hereby grants to Cisco, Cisco CMs and Cisco’s
end-users a non-exclusive, perpetual, worldwide, royalty-free license to use the
Software and grants to Cisco and Cisco CMs the right to authorize others to use
the Software in connection with the manufacture, sale, license, loan or
distribution of Cisco’s products through resellers and multiple tiers of
distribution. Except as expressly set forth herein or as permitted by law, Cisco
shall not (i) modify, reproduce, copy, reverse engineer, decompile or
disassemble all or any portion of the Software, or (ii) create derivative works
thereof.

 

9.3 Upgrades. All bug fixes, revisions to and upgrades of the Software, which
Supplier makes available to any of its customers at no charge will be made
available to Cisco and Cisco CMs at no charge. All other upgrades or Product
enhancements will be offered to Cisco and Cisco CMs on mutually agreeable terms
and conditions.

 

10.0 SUPPORT

 

10.1 Support. Supplier agrees to provide reasonable technical assistance,
functionally equivalent replacement Products if available and processed
according to the warranty procedure specified in Section 11 herein, as well as
failure analysis services, including rescreening and testing (collectively,
“Support Services”) with respect to each Product individually, including
discontinued Products ordered, delivered and paid for by Cisco or Cisco CMs, for
a period of [***], after the later of the last date of shipment to Cisco or
Cisco CMs. Products requiring support shall be returned pursuant to Supplier’s
RMA process as agreed upon by the parties. Support Services shall include, but
may not be limited to, the following:

 

10.1.1 Technical Support. Upon request, Supplier will provide in electronic or
other acceptable form, all bug notes or other documentation, and defining the
relevant information, symptoms, solutions or workarounds for identified Product
problems, including accurate records of Product deficiencies. During the Term of
this MPA, Supplier will provide such support to at no charge.

 

10.1.2 Emergency Replacement. Supplier shall provide emergency replacement
Products within [***] of receipt of request therefor. If no replacement is
available, Supplier will provide replacement Products as soon as reasonably
possible and will notify requester of the estimated delivery date for such
replacement.

 

11.0 REPRESENTATION AND WARRANTIES

 

11.1 Warranty of Title. Supplier warrants and represents that (i) it shall
convey to Cisco and/or Cisco CMs good and clear title to the Products, free and
clear of all liens and encumbrances, (ii) at the Effective Date and on the date
each Product is shipped, Supplier is not aware of any infringement of valid and
existing third party Intellectual Property rights with respect to any of the
Products, and (iii) it has the full authority to enter into this MPA, to carry
out its obligations under this MPA, and (iv) that to the best of Supplier’s
knowledge, its compliance with the terms and conditions of this MPA do not
violate any applicable federal, state or local laws, regulations or ordinances
or any third party agreements in effect at the time of the Effective Date of
this agreement.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

11.2 Product Warranty. The Warranty Period for a Product shall be three (3)
years or such other time as may be specified in the applicable Product Schedule
in Exhibit A. The Products whether ordered by Cisco or Cisco CMs (i) will be new
and unused, (ii) will comply in all respects with the applicable Specifications,
ULA or CSA requirements that could effect quality, reliability, safety or
performance, and (iii) will be free from defects in materials, design and
workmanship. Supplier will, at its expense, replace all Non-Conforming Products
with new and unused Products, and make commercially reasonable efforts to
deliver the replacement Products to a location designated by Cisco or Cisco CMs
within [***] after receipt of Cisco’s request for replacement. If Supplier is
unable, within a reasonable time, to repair, replace or correct a defect or
non-conformance in Products to a condition as warranted, Cisco will be entitled
to a refund of the Product purchase price. Any Product replaced under warranty
is warranted for the period of time remaining in the original warranty for the
Product, but no less than [***]. Supplier will adhere to the failure analysis
procedure as set forth in Exhibit C and provide to Cisco a failure analysis
report specifying the reason for failure of any Non-Conforming Product (this
obligation will continue for one year beyond the applicable Product Warranty).
Unless Supplier reasonably demonstrates that a returned Product is not a
Non-Conforming Product, Supplier will pay the cost of shipping and insurance for
the returned and replacement Products. Unless Supplier reasonably demonstrates
that a returned Product is not a Non-Conforming Product, Supplier will pay the
cost of shipping and insurance for the returned and replacement Products. The
above warranties do not apply to defects resulting from improper, unauthorized
or inadequate maintenance or repair (except where performed by or on behalf of
Supplier); unauthorized modification; improper use or operation outside of the
Specifications for the Product; abuse, negligence, accident, loss or damage in
transit; or improper site preparation. THE WARRANTIES SPECIFIED IN THIS
AGREEMENT ARE EXCLUSIVE AND NO OTHER WARRANTY, WHETHER WRITTEN OR ORAL, IS
EXPRESSED OR IMPLIED. SUPPLIER SPECIFICALLY DISCLAIMS THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. THE PRODUCT WARRANTIES SET
FORTH IN THIS SECTION 11.2 SHALL BE THE SOLE AND EXCLUSIVE REMEDY FOR ANY
WARRANTY FAILURE HEREUNDER, EXCEPTING ONLY:(I) CISCO’S RIGHTS PURSUANT TO
SECTION 11.3 AND 11.4 SHALL REMAIN AVAILABLE UPON THE OCCURRENCE OF AN EPIDEMIC
FAILURE; AND (II) CISCO’S RIGHTS UNDER SECTION 14 SHALL NOT BE DIMINISHED BY
THIS SECTION.

 

11.3 Epidemic Failure. For the purposes of this MPA, “Epidemic Failure” shall
mean the occurrence of a substantially similar repetitive defect in a particular
Product indicating a common or systemic failure which occurs during that period
of time equal to the Warranty Period plus two (2) years (“Epidemic Failure”).
The parties agree that no defect will constitute an Epidemic Failure unless, at
a minimum, such defect would have been covered by Supplier’s Product warranty as
set forth in Section 11.2 if it had occurred during the Warranty Period.
Additionally, the parties shall agree to their respective proportional
responsibility for any Epidemic Failure. In determining whether failures rise to
the level of an Epidemic Failure, the parties additionally will consider among
other possible criteria:

 

(i) The discovering party will promptly notify the other upon discovery of the
failure.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

If, at any time, Cisco suspects that an Epidemic Failure may have occurred or be
imminent, Cisco shall use commercially reasonable efforts to promptly notify
Supplier, and shall provide the following information, as feasible: (a) a
description of the suspected failure, (b) the suspected Product lot numbers, the
Product serial numbers or other identifiers, and the ship dates of the affected
Cisco products, (c) Cisco’s grounds for its belief that the failures were caused
by a Non-Conformance caused by Supplier and for Cisco’s belief that an Epidemic
Failure exists, and (d) samples of the suspected defective Products for testing
and analysis;

 

(ii) Supplier shall use commercially reasonable efforts to inform Cisco of its
preliminary findings regarding the cause of the failures and a plan for further
problem diagnosis within the time period set forth in Exhibit C for urgent
analysis;

 

(iii) Supplier and Cisco will jointly endeavor to immediately diagnose the
problem, plan an initial work-around and effect a permanent solution. If
necessary, Product changes will be implemented in the manner set forth in
Exhibit D; and

 

(iv) Supplier and Cisco will mutually agree on a recovery plan, which addresses
any or all of the following, as appropriate: customer notification and
replacement scheduling,

 

11.4 Costs and Indemnification. Supplier will compensate Cisco for all
documented, reasonable, direct costs incurred by Cisco or Cisco CMs in
rectifying any Epidemic Failure in a Product. The parties acknowledge and agree
that such reasonable direct costs shall include, but not be limited to: (a) the
cost of replacement Products and/or subassemblies and repair materials, (b) the
costs relating to communications to Cisco customers and channels of distribution
regarding the Epidemic Failure, its effect and the corrective/remediation
process; (c) the cost of returning affected Products and/or subassemblies, (d)
[***] costs relating to removing or repairing the affected Products and/or
subassemblies, and [***] replacement Products and/or subassemblies into, the
applicable Cisco products wherever located, (e) the cost of shipping replacement
Products and/or subassemblies, and (f) [***]. In no event will Supplier’s
liability under this Section 11 exceed the greater of, on a per claim basis,
twenty-five (25) percent of the total monies paid to Supplier by Cisco or Cisco
CMs during the twelve (12) months immediately preceding the assertion of the
applicable Claim, or nine million dollars ($9,000,000), plus the cost of
replacement Products.

 

11.5 Warranty Limitation. Products that have been subject to abuse, misuse,
accident, alteration, neglect, unauthorized repair or installation are not
covered by warranty. Supplier’s entire liability and the exclusive remedy to
Cisco and Cisco CMs together with each of their respective officers, directors,
employees, shareholders, agents, direct and indirect customers, and successors
and assigns, for breach of this section 11 shall be, at Supplier’s option,
either (a) return of the price paid for the specific Products that gave rise to
the claim under this section 11 or (b) repair or replacement of the Products.
Supplier DISCLAIMS ALL OTHER WARRANTIES, EITHER EXPRESSED OR IMPLIED, INCLUDING
BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE PRODUCTS, AND ANY ACCOMPANYING WRITTEN
MATERIALS.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

12. SECURITY OF SUPPLY

 

12.1 The parties agree that if a Product to be purchased under this MPA is
unique and unobtainable from an alternate source, and that apart from other
breaches of this MPA which may give cause to Cisco’s right to injunctive relief,
Supplier’s failure to deliver any such unique Product during the term of this
MPA will cause Cisco irreparable injury for which there is no adequate remedy at
law. Accordingly, for any such Products, Cisco shall be entitled to injunctive
relief in the form of an order for specific performance, without the need for
posting of a bond, upon Supplier’s failure to deliver Products.

 

13. MANUFACTURING

 

13.1 Cisco’s Right to Purchase. Supplier hereby grants to Cisco the Purchasing
Rights, which Cisco may exercise during the Term hereof upon the occurrence of
any of the following events or circumstances: (i) Supplier discontinues
manufacturing a Product that Cisco is purchasing from Supplier at such time of
discontinuance, and Supplier does not make a substitute product available to
Cisco that, is equivalent in form, fit and function to the discontinued Product;
(ii) a receiver is appointed for either Supplier or its property; (iii) Supplier
makes a general assignment for the benefit of its creditors; (iv) Supplier
commences, or has commenced against it, proceedings under any bankruptcy,
insolvency or debtor’s relief law, which proceedings are not dismissed within
sixty (60) days; (v) Supplier is liquidated, dissolved or ceases to do business;
or (vi) if there is any transfer by sale, merger or other working combination of
ownership of or control over more than fifty percent (50%) of the voting
securities or control of Supplier to a Cisco competitor that generates less than
fifty percent of its annual sales from the sales of integrated circuit
semiconductor products.

 

13.2 Payment. Upon exercise of its Purchasing Rights, within [***] days after
the end of a Cisco fiscal quarter, Cisco will provide a written report detailing
the [***]. Within [***] days of the date of Supplier’s invoice, Cisco shall pay
to Supplier that amount derived from the following calculation: [***] as a
result of Cisco’s exercise of Purchasing Rights hereunder. Notwithstanding the
foregoing, if Cisco exercises its Purchasing Rights for a Product for any time
during which Supplier is [***] at a time when Cisco is not in material breach of
this Agreement, the amount of the [***] shall be [***] Percent ([***]%) of the
amount calculated above. If Supplier is shipping such Product to any customer
but not to Cisco, [***].

 

13.3 Audit Rights. Cisco shall maintain for a period of two (2) years after the
end of the year to which they pertain, complete records of the Product
manufactured and distributed by Cisco in order to calculate and confirm Cisco’s
royalty obligations hereunder. Upon reasonable prior notice, Supplier will have
the right, exercisable not more than once every twelve (12) months, to appoint
an independent accounting firm or other agent reasonably acceptable to Cisco, at
Supplier’s expense, to examine such financial books, records and

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

accounts during Cisco’s normal business hours to verify the payment due by Cisco
to Supplier herein, subject to execution of Cisco’s standard confidentiality
agreement by the accounting firm or agent; provided, however, that execution of
such agreement will not preclude such firm from reporting its results to
Supplier. In the event such audit discloses an underpayment or overpayment due
hereunder, the appropriate party will promptly remit the amounts due to the
other party.

 

13.4 Purchasing Rights-Cessation. In the event that Cisco exercises its
Purchasing Rights during the Term hereof, Cisco may in Cisco’s sole discretion,
cease exercising such Purchasing Rights and resume purchasing any such Product
from Supplier at the agreed upon Product Price as listed in the then applicable
Cisco enterprise resource planning database (“Cisco ERP”) or other database,
including, but not limited to Combat.

 

13.5 Purchasing Rights—Fabricator Pricing Information. Upon Cisco’s exercise of
the Purchasing Rights, Supplier shall disclose to Cisco upon Cisco’s request the
actual costs charged by a Supplier Fabricator to Supplier for Product
production.

 

13.6 Purchasing Rights Letters. The parties agree that simultaneously with
execution of this letter, Supplier shall provide Cisco with an original,
executed letter substantially in the form attached hereto as Attachment A for
each and every one of Supplier’s current Supplier Fabricators. In the event that
Supplier uses a new Supplier Fabricator to manufacture Products, it shall
provide Cisco, within thirty (30) days of commencement of such use, written
notification of the name of such new Supplier Fabricator together with an
authorization letter for such Supplier Fabricator in the form of Attachment A to
Exhibit F.

 

13.7 Supplier’s Obligations Upon Exercise of Purchasing Rights

 

13.7.1 Notice of Reduced Product Price During Exercise of Purchasing Rights. In
the event Cisco exercises its Purchasing Rights hereunder with respect to a
particular Product, in any particular quarter, the Product Price will be no
higher than the lowest price paid by any Supplier customer worldwide purchasing,
on an annual basis, the same or lesser total aggregate dollar volume for such
Product.

 

13.7.2 Should a Supplier Fabricator not be able to deliver a complete, fully
finished Product to Cisco, including but not limited to testing and packaging
(“Completion Activities”), Supplier shall either: (i) continue to do Completion
Activities itself; (ii) contract with a subcontractor where such Completion
Activities can be undertaken or (iii) contract with the Supplier Fabricator to
undertake the subcontracting of these Completion Activities, so as to ensure
that Cisco will obtain a complete, fully finished Product when it exercises it
Purchasing Rights. For the purposes of this Agreement, Supplier Fabricator shall
mean an authorized NetLogic fabrication entity that assembles all component
parts into a complete, fully finished Product. [***]

 

13.8 Manufacturing Information Escrow. The parties agree that simultaneously
with execution of this MPA, the parties, along with the escrow agent, shall
execute the Escrow

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

Agreement attached hereto as Exhibit F and the Supplier shall promptly place
into an escrow account the information and materials identified in Exhibit F
that are necessary for Cisco to manufacture or have manufactured the Products
(“Escrow Materials”). Cisco shall select the escrow agent (subject to Supplier’s
reasonable approval), and be responsible for the establishment, administration
and cost of the escrow account. The Escrow Materials shall be released for use
by Cisco upon occurrence of any one or more of the events or circumstances in
Section 13.1, only after notice to Supplier as set forth in the Escrow
Agreement. On the first business day of each calendar quarter Supplier shall
deposit into escrow any and all updates, enhancements and modifications to the
Manufacturing Information.

 

13.9 Continuing Technical Support and Assistance. In the event Cisco exercises
its Manufacturing Rights hereunder, Supplier shall provide Cisco, at a
reasonable mutually agreed upon cost, such technical support and assistance as
Cisco may reasonably request in connection with the manufacture of the Products

 

14. INDEMNIFICATION

 

14.1 Indemnification by Supplier. Supplier will indemnify, defend, and hold
harmless each of Cisco and its officers, directors, employees, successors and
assigns (collectively the “Indemnified Parties”) from and against all claims,
suits, and actions brought against the Indemnified Parties or tendered to the
Indemnified Parties for defense and/or indemnification (collectively “Claims”),
and for all resulting damages, losses, costs, and liabilities (including
reasonable attorney and professional fees) (collectively “Losses”) that result
or arise from Claims, which in whole or in part: (i) allege that one or more
Products, or any part thereof, or their manufacture, use, import, support, sale
or distribution infringe, misappropriate, or violate any Intellectual Property
rights of a third party; or (ii) allege that one or more Products, or any part
thereof, have caused personal injury or damage to tangible property. The
Supplier will pay all amounts agreed to in a monetary settlement of the Claims
and all Losses that result or arise from the Claims.

 

14.2 Continued Use. If Cisco or any of Cisco’s CMs or any of Cisco’s customers
are prevented or are likely to be prevented from obtaining, selling, importing,
or using Products by reason of any Claims relating to actual or potential
infringement, as determined in Cisco’s reasonable judgment, then Supplier will,
at its sole expense and in the following order: (i) obtain all rights required
to permit the manufacture and sale of such Products by Supplier, and the sale,
import, and use of the Products by or for Cisco and its customers; or (ii)
modify or replace such Products to make them non-infringing, provided that any
modification or replacement conforms to the requirements of this MPA. If
Supplier is unable to achieve any option above within thirty (30) days after
issuance of an injunction, then Supplier will promptly refund to Cisco the price

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

and all shipping, storage, and related costs, of all affected Products that are
returned or destroyed and Supplier shall assist Cisco in identifying alternative
sources for the affected Products’ functionality. The obligations of Supplier
under this Section 14.2 shall be in addition to its obligations of indemnity
under this Section 14.

 

14.3 Notification and Control. Cisco will promptly notify Supplier, in writing,
of any Claim for which Cisco believes that it is entitled to indemnification
(provided that Cisco’s failure to provide such notice will relieve Supplier of
its indemnification obligations only if and to the extent that such failure
prejudices Supplier’s ability to defend the Claim). Cisco will permit Supplier
to control, in a manner not adverse to Cisco, the defense and settlement of any
such Claim using counsel reasonably acceptable to Cisco. Cisco may employ
counsel, at its own expense, with respect to any such Claim (provided that if
counsel is employed due to a conflict of interest or because Supplier does not
assume control, Supplier will bear such expense). Supplier will not enter into
any settlement that affects Cisco’s rights or interests without Cisco’s prior
written approval.

 

14.4 Exceptions to Supplier’s Indemnity. Supplier shall have no obligation under
Section 14.1 to the extent any claim of infringement is caused by (i) use of the
Product in combination with any other products not intended by or provided by
Supplier if the infringement would not have occurred but for such combination
(except to the extent (a) where the sale or use of the Product would constitute
contributory infringement by Supplier; (b) the combination is pursuant to
Supplier’s information and instructions applicable to the Product, or (c) there
is no commercially reasonable non-infringing use for the Product other than in
such combination); (ii) any alteration or modification of the Product not
undertaken or authorized by Supplier, if the infringement would not have
occurred but for such alteration or modification (the parties agree that
incorporation of the Product into a Cisco product shall not be an alteration or
modification of the Product); (iii) Supplier’s compliance with Cisco’s unique
written specifications if the infringement would not have occurred but for such
unique written specifications excepting any implementation thereof by Supplier;
or (iv) Cisco’s failure to comply with written instructions provided by Supplier
identified by Supplier as necessary to render the Product non-infringing and
which would have rendered the Product non-infringing.

 

15. CONFIDENTIALITY

 

15.1 MPA As Confidential Information. The parties shall treat the terms and
conditions and the existence of this MPA as Confidential Information (as such
term is defined in the NDA referenced below).

 

15.2 Confidential Information. Upon execution hereof, the parties shall comply
with the provisions of that Non-Disclosure Agreement executed by Supplier and
Cisco Systems, Inc. on February 21, 2002 (the “NDA”). Notwithstanding any
identification of information exchanged hereunder as Confidential Information as
defined in the NDA, Supplier specifically acknowledges that in order to manage,
monitor, and resolve demand, inventory, supply and production issues directly
relating to the manufacture and fulfillment of Cisco’s products, Cisco must
share a variety of Supplier’s information and data, as well as some or all of
this MPA, with other third

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

parties involved in the manufacture of Cisco’s products, including the Cisco
CMs. Accordingly, Cisco must be and Supplier acknowledges that Cisco is free to
disclose to those necessary third parties data and information provided to Cisco
by Supplier only if Supplier has previously entered into a non-disclosure
agreement with those necessary third parties.

 

16. LIMITATION OF LIABILITY

 

16.1 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS MPA, EXCEPT (1) AS
PROVIDED FOR IN SECTION 14.1 (INDEMNIFICATION), SECTION 11.4 (EPIDEMIC FAILURE)
AND (2) FOR BREACH UNDER THE PARTIES’ RESPECTIVE CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 15, UNDER NO CIRCUMSTANCES WILL ANY PARTY, ITS EMPLOYEES, OFFICERS
OR DIRECTORS, AGENTS, SUCCESSORS OR ASSIGNS BE LIABLE TO ANOTHER PARTY AND ITS
EMPLOYEES, OFFICERS OR DIRECTORS AGENTS, SUCCESSORS OR ASSIGNS UNDER ANY
CONTRACT, STRICT LIABILITY, TORT (INCLUDING NEGLIGENCE) OR OTHER LEGAL OR
EQUITABLE THEORY, FOR ANY SPECIAL, INCIDENTAL, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL COSTS OR DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS,
LITIGATION COSTS, LOSS OF DATA, PRODUCTION OR PROFIT, ARISING OUT OF OR RELATING
IN ANY WAY TO THE SUBJECT MATTER OF THIS MPA. THIS SECTION DOES NOT LIMIT EITHER
PARTY’S LIABILITY FOR BODILY INJURY OF A PERSON, DEATH, OR PHYSICAL DAMAGE TO
PROPERTY.

 

17. INSURANCE

 

Supplier shall, at its own expense, at all times during the term of this MPA and
after its termination as required in Section 17.1, provide and maintain in
effect those insurance policies and minimum limits of coverage as designated
below together with any other insurance required by law in any jurisdiction
where Supplier provides Products and/or services under this MPA. Such policies
shall be issued by insurance companies (i) authorized to do business in the
jurisdiction where Suppliers endeavors are to be performed and (ii) reasonably
acceptable to Cisco. In no way do these minimum requirements limit the liability
assumed elsewhere in this MPA, including but not limited to Supplier’s defense
and indemnity obligations. The required insurance shall be subject to the
approval of Cisco, but any acceptance of insurance certificates by Cisco shall
not limit or relieve Supplier of the duties and responsibilities with respect to
maintaining insurance assumed by it under this MPA.

 

17.1 Workers’ Compensation, Social Scheme and Employer’s Liability Insurance.
Workers’ Compensation insurance shall be provided as required by any applicable
law or regulation and, in accordance with the provisions of the laws of the
nation, state, territory or province having jurisdiction over Supplier’s
employees. If any such applicable jurisdiction has a social scheme to

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

provide insurance or benefits to injured workers, Supplier must be in full
compliance with all laws thereof. Employer’s Liability insurance shall be
provided in amounts not less than the local currency equivalent of US $[***].

 

17.2 General Liability Insurance. Supplier shall carry Public Liability or
Commercial General Liability insurance covering all operations by or on behalf
of Supplier arising out of or connected with this MPA including coverage for
products liability and products/completed operations liability, claims by one
insured against another insured, and Supplier’s defense and indemnity
obligations under this MPA, with limits of not less than $[***] per occurrence.
Such insurance shall also provide, by endorsement or otherwise, for contractual
liability and cross liability and provide a Vendors Broad Form Additional
Insured Endorsement. If “claims made” policies are provided, Supplier shall
maintain such policies for at least one year after the expiration of this MPA.

 

17.3 Automobile Liability Insurance. Supplier shall carry Comprehensive Business
Automobile Liability insurance, including bodily injury and property damage for
all vehicles used in the performance of Supplier’s obligations under this MPA,
including but not limited to all owned, hired (or rented) and non-owned
vehicles. The limits of liability shall not be less than the local currency
equivalent of $[***] combined single limit for each incident, or whatever is
required by local law or statute, whichever is higher. If injury to third-party
passengers of such vehicles is not covered by the above insurance, then Supplier
shall also maintain separate insurance to cover injury to such passengers.

 

17.4 Errors and Omissions Liability Insurance (Professional Liability). Supplier
shall carry insurance for design and/or professional liability (errors and
omissions) with limits of not less than $[***] per occurrence or per claim.

 

17.5 Certificates of Insurance. Certificates of Insurance or other formalized
evidence of the coverages required above shall be furnished by Supplier to Cisco
when this MPA is signed, or within a reasonable time thereafter, and within a
reasonable time after such coverage is renewed or replaced. If requested by
Cisco, a certified copy of the actual policy(s) with appropriate endorsement(s)
shall be provided to Cisco. Certificates shall be delivered to:

 

Global Risk Management

Cisco Systems, Inc.

170 W. Tasman Drive, M/S SJC-11/3

San Jose, CA 95134

 

17.6 Cisco Can Provide Insurance. If Supplier does not comply with the insurance
requirements of this Section 17, Cisco may, at its option, provide insurance
coverage to protect Cisco and Supplier and charge Supplier for the cost of that
insurance.

 

17.7 Waiver of Subrogation. Except where prohibited by law, Supplier, its
subcontractor(s) (regardless of tier) and their respective insurers waive all
rights of recovery or subrogation against Cisco, its officers, directors,
employees, agents, and insurers.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

17.8 Policies to be Primary. The policies provided under this MPA shall provide
that Supplier’s insurance will be primary to and noncontributory with any and
all other insurance maintained or otherwise afforded to Cisco.

 

18. TERM AND TERMINATION

 

18.1 Term. Unless terminated earlier as provided herein, this MPA shall have an
initial term of three (3) years from the Effective Date (the “Initial Term”) and
shall automatically renew for additional periods of one (1) year each (the
“Extended Term”, and together with the Initial Term, referred to herein
collectively as the “Term”) unless the appropriate written notice of non-renewal
is received as follows: (i) Supplier shall provide to Cisco notice of any such
non-renewal one hundred and twenty (120) days prior to the expiration of the
then applicable term; or (i) Cisco shall provide to Supplier notice of any such
non-renewal sixty (60) days prior to the expiration of the then applicable term.

 

18.2. Termination By Cisco. Cisco may independently terminate this MPA or any of
the Products included herein as follows:

 

18.2.1 Upon Supplier’s failure to comply with any of the material provisions of
this MPA which failure is not remedied during the thirty (30) days (or other
extended period as may be agreed to by the parties) following written notice to
Supplier of such failure.

 

18.2.2 Notwithstanding Cisco’s rights in Section 18.2.1, upon fifteen (15) days
notice, if Cisco (i) determines that Supplier’s performance under this MPA is
deficient; and (ii) identifies to Supplier those deficiency(ies); and (iii)
provides to Supplier a reasonable opportunity of no less than ninety (90) days
to correct the same given the nature of the deficiency and/or utilize
appropriate paths of escalation; and (iv) determines that such identified
deficiencies still remain.

 

18.2.3 Upon thirty (30) days notice, if Supplier has failed to deliver Products
for a minimum of sixty (60) days due to force majeure causes as set forth in
Section 20.7.

 

18.2.4 Immediately upon any transfer by sale, merger or other working
combination of ownership of or control over more than fifty percent (50%) of the
voting securities or control of Supplier to a competitor of Cisco

 

18.3 Termination By Supplier. Supplier may terminate this MPA as follows:

 

18.3.1Upon Cisco’s failure to comply with any of the material provisions of this
MPA which failure is not remedied during the one hundred and twenty (120) days
(or other extended period as may be agreed to by the parties) following written
notice to Cisco of such failure.

 

18.3.2 Upon thirty (30) days notice, if Cisco has failed to accept shipment of
or pay for Products for a minimum of ninety (90) days due to force majeure
causes as set forth in Section 20.7.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

18.4 Termination By Either Party. Either party may terminate this MPA as
follows:

 

18.4.1 Upon notice to the other party upon the occurrence of any one of the
following events: (i) a receiver is appointed for either party or its property;
(ii) either makes a general assignment for the benefit of its creditors; (iii)
either party commences, or has commenced against it, proceedings under any
bankruptcy, insolvency or debtor’s relief law, which proceedings are not
dismissed within sixty (60) days; or (iv) either party is liquidated, dissolved
or ceases business operations.

 

18.5 Survival; Support After Termination. Sections 1, 9.2, 10, 11, 13 (but only
if (i) Cisco does not terminate this Agreement under Section 18.1(ii) for
convenience; or (ii) Supplier does not terminate this Agreement under Section
18.3), 14, 15, 16, and 20, all end user licenses shall survive termination or
expiration of this MPA. Additionally, Cisco’s right to distribute Products,
shipped by Supplier to Cisco or Cisco’s CMs prior to termination, shall survive
termination or expiration of this MPA for a period of two (2) years.

 

19. COMPLIANCE WITH LAWS; IMPORT/EXPORT

 

19.1 Compliance with Laws. Supplier warrants it has complied and shall comply
with all applicable laws, regulations and ordinances in effect at the time of
manufacture of each of the Products. Upon Cisco’s reasonable request, Supplier
agrees to provide reasonable assistance to Cisco and Cisco CMs to facilitate
compliance with such laws.

 

19.2 Import and Export. Supplier shall provide Cisco with information and
assistance as may be reasonably required in connection with executing import,
export, sales, and trade programs, including but not limited to, manufacturer’s
affidavits, harmonized tariff schedule, export control classification number,
qualification information (e.g. origin), and U.S. Federal Communications
Commission’s identifier when applicable.

 

19.3 Compliance with Environmental Laws. Supplier shall comply with all
applicable environmental federal, state and local laws, regulations and
ordinances, including but not limited to the laws and regulations of the United
States, relating to this MPA and the Products provided hereunder. In the event
that Supplier’s performance of its obligations under this MPA requires the
delivery to or handling by Cisco or Cisco CMs of hazardous materials as
specified in the U.S. Department of Transportation, Title 49 or OSHA standards
or regulations, Supplier will promptly notify in writing Cisco or Cisco CMs and
upon request will provide Cisco or Cisco CMs with material safety data sheets
and other documentation reasonably necessary for compliance with applicable laws
and regulations. Notwithstanding the foregoing, Supplier shall be fully
responsible under this MPA for any liability resulting from its actions in
supplying or transporting hazardous materials or otherwise failing to comply
with environmental laws and regulations.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

20.0 GENERAL

 

20.1 Assignment. Either party may assign or transfer this MPA, in whole or in
part without the prior written consent of the other Party; provided, however,
that Cisco may assign this MPA to an affiliate without Supplier’s consent. Any
attempt to assign or transfer without such consent is void. For purposes of this
Section 20.1, any transfer by sale, merger or other working combination of
ownership of or control over more than fifty percent (50%) of the voting
securities or control of Supplier shall constitute an assignment.

 

20.2 Notices. All notices shall be personally delivered, delivered by telecopy,
delivered by a major commercial rapid delivery courier service or mailed by
certified or registered mail, return receipt requested, to either party as
provided below or such other address as such party may provide by notice
pursuant to this Section. Notice shall be effective upon the earlier of (i)
receipt or (ii) twenty-four (24) hours after submission by any such method.

 

Cisco Systems                        NetLogic Microsystems, Inc.
____________________   1875 Charleston Rd. ____________________   Mountain View,
CA 94043 Attn: Director, Customer Service   Attn: VP of Sales with a copy to:  
with a copy to: Cisco Systems, Inc.   NetLogic Microsystems, Inc. 170 West
Tasman Drive   1875 Charleston Rd. San Jose, CA 95134   Mountain View, CA Attn:
General Counsel Attn:   General Counsel Fax: (408) 526-7019   Fax: (650)
961-1092

 

20.3 Controlling Law and Jurisdiction. This MPA and all action related hereto
shall be governed, controlled, interpreted, and enforced by and under the laws
of the State of California and the United States, without regard to the conflict
of laws provisions thereof. The exclusive jurisdiction and venue of any action
with respect to the subject matter of this MPA shall be the state courts of the
State of California for the County of Santa Clara or the United States District
Court for the Northern District of California and each of the parties hereto
submits itself to the exclusive jurisdiction and venue of such courts for the
purpose of any such action. The parties hereby agree to expressly exclude
application of the United Nations Convention on Contracts for the International
Sale of Goods.

 

20.4 Waivers and Amendments. No failure or delay by either party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial waiver have effect on any other right, power or
privilege. This MPA may not be altered or amended except by a written document
signed by duly authorized representatives of the parties.

 

20.5 Severability. If any provision of this MPA is found unenforceable or
invalid under any applicable law or judicial or administrative decision, only
that provision will be affected. This MPA shall remain in effect and such
unenforceable or invalid provision shall be modified or interpreted so as to
best accomplish its objective.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

20.6 Relationship of the Parties. The parties acknowledge that they are
independent contractors and no other relationship, including partnership, joint
venture, employment, franchise, master/servant or principal/agent is intended by
this MPA. Neither party shall have the right to bind or obligate the other.

 

20.7 Force Majeure. Neither of the parties shall be considered in default of
performance under this MPA to the extent that performance of such obligations is
delayed or prevented by fire, flood, earthquake or similar natural disasters,
riot, war, terrorism or civil strife, to the extent such default is beyond the
reasonable control of such party. Notwithstanding the foregoing, in the event
Supplier fails to deliver Products due to such causes, or Cisco fails to pay for
or accept valid, undisputed shipments due to such causes, Supplier or Cisco may
either:

 

  •   Terminate this MPA in whole or in part after thirty (30) days prior
written notice where Supplier fails to deliver for sixty (60) days due to the
force majeure event or Cisco fails to pay for or accept valid, undisputed
shipments for ninety (60) days due to the force majeure event;

 

  •   Suspend this MPA in whole or in part for the duration of the delaying
cause, and, at Cisco’ option, buy the Products elsewhere and deduct from or
apply to any commitment to Supplier the quantity so purchased. Supplier shall
resume performance under this MPA immediately after the delaying cause ceases
and, at Cisco’ option, extend the then current term period for a period
equivalent to the length of time the excused delay continued;

 

20.8 Dispute Resolution. The parties shall use their best efforts to amicably
resolve any disputes arising from the activities undertaken in the course of
performing or fulfilling this MPA, including but not limited to utilization of
the dispute escalation path as set forth in Exhibit H.

 

20.9 Third Party Beneficiaries. Unless expressly provided, no provisions of this
MPA are intended or shall be construed to confer upon or give to any person or
entity other than Cisco, Supplier and Cisco CMs any rights, remedies or other
benefits under or by reason of this MPA.

 

20.10 Ethics Principles. Cisco encourages Supplier to implement its operations,
and in particular those through which the manufacture, sale and delivery of
Products to Cisco or Cisco CMs as contemplated by this MPA are not only in
compliance with the law of each country of operation, but also according to
globally accepted ethical principles such as the 1999 UN Global Compact.” For
reference to the 1999 UN Global Compact and Cisco’s support of it please refer
to http://www.cisco.com/warp/public/750/globalcompact/.

 

20.11 Entire Agreement. Together with any non-disclosure agreement, this MPA and
its exhibits contain the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior agreements relating thereto,
written or oral, between the parties.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

20.12 Signatures and Counterparts. This MPA will be valid upon the initial
exchange of signatures by facsimile from both parties.

 

The parties shall, however, ensure that a fully executed original hereof is
provided to each party. Each such fully executed original shall together
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this MPA by persons duly
authorized as of the date and year first above written.

 

SUPPLIER:   CISCO SYSTEMS                     

By

 

 

--------------------------------------------------------------------------------

  By  

 

--------------------------------------------------------------------------------

(print)   (print)

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

(signature)   (signature) Title  

 

--------------------------------------------------------------------------------

  Title  

 

--------------------------------------------------------------------------------

Date  

 

--------------------------------------------------------------------------------

  Date  

 

--------------------------------------------------------------------------------

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT A

 

Product Schedule

As of Effective Date of MPA

 

A) Supplier Products as listed on the current Cisco approved vendor parts list

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

 

BUSINESS REVIEWS

 

A. Quarterly Business Reviews (“QBR”)

 

1. Target Business Level of Attendees: Account Manager level.

 

2. Frequency: Once per quarter, if practicable, at a time and location to be
mutually agreed upon. The location may be a teleconference.

 

3. Focus: The quarterly business reviews will, at a minimum, cover the following
topics:

 

  (i) Product quality;

 

  (ii) Review and discussion of supplier performance criteria including those
set forth in the Cisco “Scorecard”;

 

  (iii) Discussion of price reductions and/or key factors relating to the
pricing model;

 

  (iv) Lead Time updates per product, with a focus on improvements needed or
offered;

 

  (v) The most current Rolling Forecasts and future outlook;

 

  (vi) Support issues, if any;

 

  (vii) New Product opportunities and Cisco requirements, if relevant; and

 

  (viii) Cisco’ product roadmap reviews, if relevant.

 

B. Semi-Annual Business Reviews (“SBR”).

 

1. Target Business Level of Attendees: Account management and where possible,
senior management level.

 

2. Frequency: Twice annually, if practicable, at a time and location to be
mutually agreed upon.

 

3. Focus: The semi-annual business reviews will, at a minimum, cover the
following topics:

 

  (i) Status and strategic direction of the business relationship, including any
open issues;

 

  (ii) Products which may be added to the MPA;

 

  (iii) Product roadmaps of any party;

 

  (iv) Pricing review; discussions of price reductions and key factors relating
to the pricing model; and

 

  (v) Forecast outlook.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT C

 

FAILURE ANALYSIS PROCEDURE

 

Cisco will return failed Products to Supplier for failure analysis to resolve
observed problems found while used in Cisco products.

 

Supplier is responsible for performing failure analysis on all returned Products
suspected of being defective. Analysis work shall be performed in a manner
necessary to fully determine the root cause for each failure and to identify
corrective actions to prevent reoccurrence.

 

Cisco will classify failure analysis requests into two categories – urgent and
normal. Urgent requests are made when the component failure impacts Cisco’s
ability to ship products or when the failure impacts the performance of Cisco
equipment installed at a customer location. All other requests shall be within
the normal category.

 

Supplier will use its best efforts to respond to, identify root cause and
implement correction for all failure analysis requests in a timely manner.
Supplier failure analysis responsiveness will be measured using the following
standard criteria:

 

Failure Analysis type

--------------------------------------------------------------------------------

  

Normal

--------------------------------------------------------------------------------

  

Urgent

--------------------------------------------------------------------------------

    

Deliverables

--------------------------------------------------------------------------------

Initial response    [***]    [***]     

Functional status

If fail, outline of analysis steps and timeline

If pass, return parts to Cisco via overnight carrier

Preliminary failure analysis    [***]    [***]     

Preliminary identification of root cause

Recommendations for containment of problem

Completed failure analysis    [***]    [***]     

Completed failure analysis summary

If appropriate, corrective action plan and timeline

Update schedule    [***]    [***]     

Progress report on work completed

Projection on next actions

Updated timelines

 

Note that all of the above response times are subject to the availability and
performance of services provided by third parties that may be required to enable
Supplier to adequately perform an appropriate failure analysis.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT D

 

PRODUCT CHANGE NOTIFICATION

 

The Product change notification process (“PCN”) shall be as set forth in Cisco’s
Electronic Document Control System (“EDCS”) document number [***], unless
otherwise modified by written agreement of the parties. Supplier has access to
the EDCS via the following:

 

[***]

 

1. Engineering Change Requested by Cisco. In the event that Cisco desires an
engineering change in any of the Products, Cisco shall suggest such proposed
engineering change to Supplier. Supplier and Cisco agree to work with each other
in good faith to determine what such change will involve and the cost and timing
implications of implementing such change. Upon Cisco determination that they
wish to proceed with such change(s), the parties will coordinate their efforts
to effect such implementation.

 

2. Costs of Engineering Changes Requested By Cisco. Where Cisco and Supplier
agree to make a Cisco requested engineering change pursuant to this Exhibit, the
provisions of Exhibit E shall govern cancellations and reschedules of the
affected Products.

 

3. Engineering Changes Due to Defect. Notwithstanding Section 1 above in this
Exhibit D, all engineering changes resulting from defects or nonconformity in
Products shall be implemented at the sole expense of Supplier, unless the defect
or nonconformity arises from defective Specifications for Products which
Specifications were provided to Supplier by Cisco.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT E

 

RESCHEDULES AND CANCELLATIONS

 

1. Reschedules. Upon notice to Supplier, Cisco may reschedule all or a portion
of a purchase order for the Products at no charge as follows:

 

Number of Days

From Original

Delivery Date

--------------------------------------------------------------------------------

     [***] days    Unlimited reschedules, providing that delivery is within
ninety (90) days from original scheduled delivery date, [***] days or more   
Unlimited reschedules

 

2. Cancellation. Cisco may cancel all or a portion of a purchase order as
follows:

 

2.1 Standard Product

 

2.1.1 At any time prior to [***], Cisco, for their own convenience, may notify
Supplier in writing of their intent to cancel the order for Standard Products.
Upon receipt of a cancellation notice, Supplier will stop all work, and cause
its suppliers and subcontractors to stop all work related to the cancelled
order(s). If the cancelled order was cancelled more than [***] days prior to the
Delivery Date, such cancellation shall be without penalty of any kind. If the
cancelled order was cancelled within [***] days of the Delivery Date, Supplier
may, if reasonable justification can be provided, request compensation for:

 

(i) Supplier’s actual cost [***] for all Products completed, “Finished Goods”
(which items were delivered, in transit or available for delivery at the time
notice of termination was given pursuant to open purchase order(s) and not
previously paid for and where Supplier can document no requirements for such
Products from other customers for the following [***] months; and

 

(ii) Pursuant to any open purchase orders, for WIP or raw materials, the actual
costs [***] incurred and documented by Supplier for (a) components for such
orders, but only if the components cannot be used in other products, sold to
other customers, or returned to original suppliers (“Liability Mitigation”), (b)
reasonable costs for manufacturing operations completed at time of cancellation
for the terminated portion of the orders; and (c) reasonable cancellation
charges from component suppliers for the terminated portion of the orders.
Supplier shall document efforts related to Liability Mitigation, which effort
shall continue for no fewer than [***] days prior to submitting a claim to
Cisco.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

(iii) Upon payment of Supplier’s claim, Cisco shall be entitled to all work and
materials paid for by Cisco and shall provide to Supplier instructions for
material disposition. Materials which are shipped to Cisco shall be FCA
Supplier’s factory, all at Cisco’s expense. Cisco is not responsible for any
other costs or liability in connection within any cancellation.

 

2.2 Custom Products

 

2.2.1 Subject to Section 2.2.2 below, Cisco may cancel all or a portion of a
purchase order for Custom Product as follows in Cancellation Liability Table I:

 

No. of Days before Original Delivery Date

--------------------------------------------------------------------------------

 

Cancellation Charge

--------------------------------------------------------------------------------

[***] days   [***]% of cancelled order (i.e., cancellations are not allowed
within [***] days of the originally scheduled Delivery Date) From [***] days to
[***] (the “Product Cancellation Time”)   [***]% of cancelled Product value as
described below in Section 2.2.1.1 Greater than [***]   None

 

Cancellation Liability Table I

 

2.2.1.1 At any time during the Product Cancellation Time, Cisco, for their own
convenience, may notify Supplier in writing of their intent to cancel all or a
portion of a purchase order for Custom Products. Upon receipt of a cancellation
notice, Supplier will stop all work, and cause its suppliers and subcontractors
to stop all work related to the cancelled order(s) unless the Custom Product can
be used to satisfy another pending Cisco order. Upon cancellation during the
Product Cancellation Time, Supplier shall receive compensation from Cisco for:

 

(i) Supplier’s actual cost [***] for the Products completed for such cancelled
order and not previously paid for; and

 

(ii) For WIP or raw materials for Products that commenced production for such
cancelled order before the date of such notice of cancellation, the actual costs
[***] incurred and documented by Supplier for (a) components for such orders,
but only if the components cannot be used in other products, sold to other
customers, or returned to original suppliers (“Liability Mitigation”), (b) costs
for manufacturing operations completed at time of cancellation, and (c)
cancellation charges from component suppliers for the cancelled portion of the
orders. Supplier shall document efforts related to Liability Mitigation.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

2.2.1.2 Upon payment of Supplier’s claim under section 2.2.1.1, Cisco shall be
entitled to all work and materials paid for by Cisco and shall provide to
Supplier instructions for material disposition. Materials that are shipped to
Cisco shall be FCA Supplier’s factory, all at Cisco’s expense. Cisco is not
responsible for any other costs or liability in connection within any
cancellation.

 

2.2.2 Notwithstanding Section 2.2.1, if Cisco cancels all or a portion of a
purchase order for Custom Product within the Product Cancellation Time primarily
due to:

 

(i) replacing Supplier’s Custom Product with a competing product or products,
offered by one or more third parties,

 

(ii) Cisco or Cisco’s CMs phasing out the Cisco product using the Custom
Product, or

 

(iii) Cisco’s failure to notify Supplier of the cancellation of order(s) for
Cisco’s product that uses the Custom Product when Cisco was aware of such
cancellation in advance of the Lead Time for such Custom Products, then Cisco’s
liability for such cancellation shall be as follows in Cancellation Liability
Table II:

 

Product cancellation based on the originally

scheduled Delivery Date

--------------------------------------------------------------------------------

 

Cancellation fee as percentage of Cisco cost

(as specified by the Product Prices in the then current Schedule A)

for Custom Products.

--------------------------------------------------------------------------------

Prior to [***]   [***] After [***]   [***] After [***]   [***] After [***]  
[***] After [***]   [***]

 

Cancellation Liability Table II

 

2.2.3 If Supplier has failed to deliver for [***] days following the delivery
date specified in a purchase order for Custom Product or Product classified as
NCNR as defined in such Section 2.3, Cisco may, at its option, cancel such
purchase order with no penalty or liability.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT F

 

MANUFACTURING ESCROW AGREEMENT

 

This Manufacturing Escrow Agreement (“Escrow Agreement”), is entered into as of
                     (“Effective Date”), by and among Cisco Systems
                    , a                      corporation, with offices at
                                     (“Cisco”), NetLogic Microsystems, Inc., a
Delaware corporation, with offices at 1875 Charleston Rd., Mountain View, CA
94043 (“Supplier”), and “                                ” with offices at
                                         (“Escrow Agent”).

 

PRELIMINARY UNDERSTANDING

 

A. Cisco and Supplier have entered into a certain Master Purchase Agreement
(“MPA”) simultaneously with this Escrow Agreement in which Supplier agrees to
sell certain Products to Cisco and its authorized contract manufacturers (“Cisco
CMs”) and has licensed to Cisco, Cisco CMs and Cisco’s end-users certain
Supplier software;

 

B. Supplier has granted to Cisco rights to manufacture the Products for itself
or through third parties upon the occurrence of Triggering Events;

 

C. This Escrow Agreement is intended to ensure that Cisco can exercise those
manufacturing rights by requiring Supplier to provide to the Escrow Agent all of
the materials identified in Attachment A hereto (collectively referred to as the
“Escrow Materials”) and the Escrow Agent to release such Escrow Materials to
Cisco as called for herein;

 

D. Escrow Agent is willing to act as escrow agent for Cisco and Supplier on the
terms and conditions set forth herein;

 

Now, therefore, in consideration of the mutual covenants, agreements and
conditions set forth herein, the parties agree as follows:

 

0.0 DEFINITIONS.

 

0.1 Capitalized terms not specifically defined in this Escrow Agreement shall
have the meaning as set forth in the MPA.

 

0.2 Escrow Materials be that information identified in Attachment A.

 

0.3 Intellectual Property means any and all tangible and intangible: (i) rights
associated with works of authorship throughout the world, including but not
limited to copyrights, neighboring rights, moral rights, and maskworks, and all
derivative works thereof (ii) trademark and trade name rights and similar
rights, (iii) trade secret rights, (iv) patents, designs, algorithms and other
industrial property rights, (v) all other intellectual and industrial property
rights (of every kind and nature throughout the world and however designated)
whether arising by operation of law, contract, license, or otherwise, and (vi)
all registrations, initial applications, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter in force (including any rights in
any of the foregoing).

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

0.4 Software shall mean any computer code in object code format and whether
embedded in or bundled with the Products in any manner, including as firmware,
and even if provided separately on disks or other media or by electronic
transmission, together with all bug fixes, revisions and upgrades thereto.

 

1.0 APPOINTMENT. Cisco and Supplier hereby appoint Escrow Agent to hold the
Escrow Materials so long as this Escrow Agreement is in effect and Escrow Agent
accepts such appointment on the terms and conditions set forth herein. Escrow
Agent confirms that it shall receive solely for the purpose of fulfilling its
obligations hereunder, a copy of the MPA. Further, Escrow Agent acknowledges
that the MPA is a highly confidentially document of both Cisco and Supplier and
its content is not to be disclosed or revealed, in whole or in part, to any
third party.

 

2.0 DEPOSIT OF ESCROW MATERIALS.

 

Supplier shall deposit with Escrow Agent, within thirty (30) days after
execution of this Escrow Agreement one (1) complete copy of the Escrow
Materials. Supplier further agrees to deposit as part of the Escrow Materials
one (1) complete copy of all updates or modifications to the Escrow Materials on
at least a quarterly basis. After providing written notice to Supplier, Cisco
may request that Escrow Agent inspect the Escrow Materials deposited by Supplier
with Escrow Agent for the sole purpose of determining the existence and
completeness of the deposited Escrow Materials; provided, however, that such
inspection must be conducted on or at Escrow Agent’s premises and in the
presence of a Supplier representative. Supplier shall use its diligent efforts
to make such representative available to facilitate any inspection requested by
Cisco hereunder. Cisco shall have no right to be present at such inspections.

 

2.1 Deposit Inspection. When Escrow Agent receives the Escrow Materials, it will
conduct a deposit inspection by visually matching the labeling of the Escrow
Materials to the item descriptions and quantities described in Attachment B. In
addition to the deposit inspection, Cisco may elect to cause a verification of
the Escrow Materials by providing written notice to Supplier and Escrow Agent.
Supplier has the right to be present at the verification. Only Escrow Agent or
an independent third party selected and supervised by Escrow Agent may conduct
the verification.

 

2.2 Acceptance of Deposit. Upon completion of the deposit inspection, if Escrow
Agent determines that the labeling of the Escrow Materials matches the item
descriptions and quantities on Attachment B, it will date and sign the
Attachment B and mail a copy thereof to Supplier and Cisco, which shall
constitute notice of receipt and acceptance of the Escrow Materials. In the
event it determines that the labeling does not match, Escrow Agent will (i) note
the discrepancies in writing on Attachment B; (ii) date and sign Attachment B;
and (iii) mail a copy of such Attachment B to Supplier and Cisco.

 

3.0 PURPOSE.

 

The Escrow Materials shall constitute a reserve to be made available to Cisco,
under the terms of this Escrow Agreement, only upon the occurrence of one of the
Triggering Events set forth in the MPA. Cisco’s use of the Escrow Materials
released pursuant to this Agreement shall be as set forth in Section 5 below.
Escrow Agent shall hold and dispose of the Escrow Materials only in accordance
with the terms of this Escrow Agreement and the MPA.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

4.0 OWNERSHIP.

 

Supplier hereby transfers title to the tangible embodiments of the Escrow
Materials to the Escrow Agent; provided, however, that: (i) the Escrow Agent
shall hold the Escrow Materials subject to all terms of this Escrow Agreement;
(ii) the Escrow Agent shall not acquire any right or interest in any of the
Intellectual Property rights embodied in the Escrow Materials; and (iii) upon
return to Supplier of the Escrow Materials in accordance with the terms of this
Escrow Agreement, the Escrow Agent shall reconvey title thereto to Supplier.

 

5.0 RELEASING EVENTS.

 

Subject to Sectoin 7, the deposited Escrow Materials will be delivered to Cisco
by Escrow Agent upon the earliest of one of the Triggering Events set forth in
Sections 13.1 of the MPA, the terms of such Sections being incorporated herein
by reference.

 

6.0 USE OF ESCROW MATERIALS.

 

Supplier confirms that once transferred to Cisco, Cisco may use the Escrow
Materials in any manner designed to implement its rights as set forth in
Sections 1.7 and 13 of the MPA.

 

7.0 ESCROW RELEASE.

 

Subject to the provisions of Sections 8, 9 and 10 below, Escrow Agent is
authorized to release the Escrow Materials to Cisco upon receiving written
notice from Cisco certifying that Cisco is entitled to the Escrow Materials (the
“Notice”) pursuant to Section 5 above. Cisco will specifically instruct the
Escrow Agent how to make such delivery.

 

8.0 COUNTERNOTICE.

 

Within three (3) business days after receipt of the Notice, Escrow Agent shall
deliver to Supplier a copy of the Notice and shall confirm such delivery in
writing to Cisco. In the event that Escrow Agent is unable to deliver the notice
to Supplier for any reason, it shall notify Cisco in writing. If Escrow Agent,
within ten (10) business days after delivery of the Notice by Escrow Agent to
Supplier, does not receive (a) a written statement from Cisco withdrawing such
Notice, or (b) a counternotice from Supplier detailing the circumstances which
it believes indicate that the release conditions specified by Cisco did not
occur (“Counternotice”), then Escrow Agent shall promptly deliver the Escrow
Materials to Cisco as its directs.

 

9.0 DISPUTED NOTICE.

 

If Supplier disputes the existence of the conditions upon which the Notice is
based, then Supplier shall, within ten (10) business days following its receipt
of Notice, submit a Counternotice to Escrow Agent. If the Counternotice is
received by Escrow Agent before the close of business on the tenth (10th)
business day following receipt of the Notice by Supplier, then Escrow Agent
shall, within three (3) business days after receipt of the Counternotice, serve
a copy of the Counternotice on Cisco and withhold delivery of the Escrow
Materials pending receipt of (a) a decision evidencing the outcome of the
arbitration provided for in Section 10 below, or (b) other written instructions
signed by both Supplier and Cisco. Upon receipt of said decision or other
instruction, Escrow Agent shall deliver a copy of the Escrow Materials only in
accordance with the decision or instruction.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

10.0 ARBITRATION.

 

10.1 Supplier and Cisco agree that, if the Counternotice is given by Supplier
pursuant to Section 8 above, then the parties shall submit the dispute to
expedited binding arbitration in Santa Clara County, California, under the
Commercial Arbitration Rules of the American Arbitration Association (AAA) by
one (1) arbitrator appointed in accordance with said rules. Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Supplier and Cisco hereby acknowledge their submission to the
jurisdiction of the state courts in Santa Clara County, CA and all federal
courts located in Santa Clara and San Francisco Counties, CA. The sole question
before the arbitrator shall be whether there existed, at the time Cisco
transmitted the Notice to Escrow Agent, the conditions permitting release of the
Escrow Materials. The parties agree that the decision of the arbitrator shall be
final and binding and that this decision shall be immediately delivered to the
parties to the arbitration and to Escrow Agent. If the arbitrator finds that the
Notice was properly given by Cisco, then Escrow Agent shall promptly deliver the
Escrow Materials to Cisco. If the arbitrator finds to the contrary, then Escrow
Agent shall not release the Escrow Materials. All fees and charges of the
American Arbitration Association shall be paid by the non-prevailing party in
the arbitration. Additionally, the prevailing party will be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including reasonable attorneys’ fees. All costs of the arbitration
incurred by Escrow Agent, including reasonable attorney’s fees and costs shall
be paid by the party that does not prevail in the arbitration or as otherwise
agreed to by the Supplier and Cisco.

 

10.2 Except with regard to matters involving equitable remedies, any dispute or
claim arising out of or in connection with this Escrow Agreement will be finally
settled by expedited binding arbitration in Santa Clara County, California under
the rules of the AAA as set forth in Section 10.1 above. Notwithstanding the
foregoing, the parties may apply to any court of competent jurisdiction for
injunctive relief without breach of this arbitration provision.

 

11.0 TERMINATION.

 

This Escrow Agreement and the escrow established pursuant to this Escrow
Agreement shall terminate upon (i) notice of such termination by Cisco, (ii)
upon termination of the MPA; (iii) upon termination of the Manufacturing Right
as indicated in Section 13.4 of the MPA; or (iii) notice of such termination by
Escrow Agent for non-payment of Escrow Agent’s fees, after providing Cisco the
ability to cure the non-payment. Upon termination, the Escrow Agent will
promptly return all materials to Supplier including all copies, provided that
all fees due Escrow Agent are paid in full prior to such release to Supplier.
Either Cisco or Supplier shall have the opportunity to cure any default of
payment. Cisco shall notify Escrow Agent upon termination of the MPA.

 

12.0 NOTICES.

 

12.1 No Liability. It is agreed that Escrow Agent will incur no liability for
acting upon any instruction, notice, direction or other document believed by it
in good faith to be genuine and to have been made, signed, sent or presented by
the person or persons authorized to perform such act under the terms of this
Escrow Agreement.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

12.2 Delivery. All notices, instructions, deliveries and other communications
required or permitted to be given hereunder or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when personally delivered, when delivered to a nationally recognized overnight
courier or (3) days after mailing if mailed by registered or certified mail,
return receipt requested, as follows (provided that notice of change of address
shall be deemed given only when received):

 

To Escrow Agent: To the address first set forth above, and to the attention of
the person signing this Escrow Agreement on behalf of Escrow Agent.

 

To Supplier: To the address first set forth above.

 

To Cisco: To the address first set forth above.

 

or to such other name or address as Escrow Agent, Supplier or Cisco, as the case
may be, shall designate by notice to the other parties hereto in the manner
specified in this section.

 

13.0 LIABILITY OF ESCROW AGENT.

 

The duties and obligations of the Escrow Agent shall be determined solely by the
express provisions of this Escrow Agreement, and Escrow Agent shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Escrow Agreement. In the event of any controversy
hereunder or with respect to any questions as to the construction of this Escrow
Agreement or any action to be taken by Escrow Agent, Escrow Agent may, at its
expense, consult with counsel selected and employed by it, and Escrow Agent
shall incur no liability for any action taken or suffered in good faith in
accordance with the good faith opinion of such counsel. Escrow Agent shall not
be responsible in any manner whatsoever for any failure or inability of
Supplier, Cisco or any third party to perform or comply with any of the
provisions of this Escrow Agreement. Except for intentional misrepresentation,
gross negligence or intentional misconduct, Escrow Agent shall not be liable to
Supplier or Cisco for any act or failure to act by Escrow Agent in connection
with this Agreement.

 

14.0 GOVERNING LAW.

 

This Escrow Agreement and all action related hereto will be governed by the laws
of the State of California without reference to principles of conflict of laws.

 

15.0 ENTIRE AGREEMENT.

 

This Escrow Agreement and the MPA sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and cannot be changed,
modified, or terminated orally.

 

16.0 VALIDITY.

 

No action taken by Escrow Agent in accordance with the terms and provisions
hereof shall be deemed to constitute a representation of Escrow Agent as to the
validity or value of any documents or instructions held by, or delivered to, it.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

17.0 RESIGNATION/REPLACEMENT.

 

17.1 Resignation. Upon sixty (60) days’ prior written notice given to Supplier
and Cisco, Escrow Agent may resign. Within fifteen (15) days after the giving of
such notice, Supplier and Cisco shall mutually designate a successor escrow
agent. Such successor escrow agent shall be bound by the terms and provisions of
this Escrow Agreement. In the event that no such agreement is reached within
such fifteen (15) day period, Escrow Agent shall continue to hold the Escrow
Materials then held by it until a successor can be found. Escrow Agent shall
cooperate with its successor in order to effectuate the transfer of its duties
to the successor escrow agent.

 

17.2 Replacement. Upon ninety (90) days’ written notice, Supplier and Cisco may
replace Escrow Agent with a successor, who shall replace Escrow Agent and be
bound by all the terms and conditions of this Escrow Agreement.

 

18.0 FEES AND EXPENSES.

 

Cisco shall pay the fees of Escrow Agent for its services hereunder during the
term of this Escrow Agreement. Such fees shall consist of initiation fees,
periodic escrow maintenance charges, at Escrow Agent’s standard rates, fees
charged for carrying out its duties hereunder. Escrow Agent’s current schedule
of fees for the first year of this Agreement is attached hereto as Attachment B.
Escrow Agent shall have no obligations under this Agreement until the initial
invoice has been paid in full.

 

19.0 INDEMNIFICATION.

 

Cisco agrees to indemnify Escrow Agent from and against any and all third party
liabilities, claims, suits and other proceedings, all judgments and other awards
against Escrow Agent in connection herewith, and all costs and expenses incurred
in connection with the defense thereof, in each case which may be imposed on, or
incurred by, or asserted against, Escrow Agent as a direct result of this Escrow
Agreement and the action or inaction of Cisco, Supplier or a third party,
provided that neither Supplier nor Cisco shall be liable for that portion of any
such indemnification amount resulting in whole or in part from Escrow Agent’s
gross negligence or willful misconduct or violation by Escrow Agent of any terms
or provisions of this Escrow Agreement.

 

20.0 LIMITATION OF LIABILITY.

 

No party hereunder shall be liable for special, indirect, incidental, punitive
or consequential damages hereunder.

 

21.0 SUCCESSORS.

 

This Escrow Agreement shall be binding upon and shall inure to the benefit of
the successors and permitted assigns of the parties. However, Escrow Agent shall
have no obligation in performing this Escrow Agreement to recognize any
successor or assign of Supplier or Cisco unless Escrow Agent receives clear,
authoritative and conclusive written evidence of the change of parties.

 

22.0 COUNTERPARTS.

 

This Escrow Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

23.0 MODIFICATION.

 

No modifications to this Escrow Agreement, nor any waiver of any rights, shall
be effective unless assented to in writing by the party to be charged and the
waiver of any breach or default shall not constitute a waiver of any other right
hereunder or any subsequent breach or default.

 

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Escrow Agreement as of the date set forth above.

 

CISCO SYSTEMS                   

 

--------------------------------------------------------------------------------

    “Supplier” By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

“Escrow Agent”

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

ATTACHMENT A

 

ESCROW MATERIALS

 

Date

 

Foundry # 1

 

Subject:                  Letter of Authorization

 

Reference:             Cisco Systems, Inc. (“Cisco”)

 

Dear                     

 

NetLogic Microsystems, Inc. (“NETLOGIC”) has entered into a contractual
relationship (“Agreement”) with Cisco to supply the Product (“PRODUCT”) to
Cisco. In support of this Agreement, NETLOGIC has granted to Cisco the right,
upon certain events (“Trigger Events”), to procure the PRODUCT directly from you
pursuant to the same contractual terms by which you sell the PRODUCT to
NETLOGIC.

 

(1) In the event a Trigger Event has occurred, Cisco will inform you by written
notice and by the delivery to you of this Letter of Authorization (the
“Notice”). Upon your receipt of the Notice, Cisco shall have the right to
procure the PRODUCT from you under the same terms and conditions as the [PLEASE
REFERENCE AGREEMENT BETWEEN NETLOGIC AND FOUNDRY].

 

The right granted to Cisco to procure the PRODUCT directly from you under the
above circumstances will expire on the date which is the later of (i) the
termination of the Agreement, or (ii) [***] after the date on which Cisco
exercises its right to procure the PRODUCT from you.

 

The foregoing is the complete description of the rights which Cisco has to
procure the PRODUCT’s directly from you in the event of an occurrence of a
Trigger Event. If Cisco exercises the above rights, NETLOGIC agrees to execute
any documentation reasonably required in order to novate to Cisco the contract
between you and NETLOGIC.

 

Please acknowledge your consent to Cisco’s right to make purchases directly from
you in accordance with the terms above by signing this Letter of Authorization
on the line provided below.

 

Sincerely,

 

VP

NetLogic Microsystems, Inc.

ACKNOWLEDGED AND AGREED:

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

TSMC

 

By:  

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

ATTACHMENT B

 

DESIGNATED CONTACT

 

Account Number                                         

 

Notices, deposit material returns and communications to Supplier should be
addressed to:  

Invoices to Supplier, if any, should be

addressed to:

Company Name: __________________________

Address:________________________________

                ________________________________

                ________________________________

Designated Contact:_______________________

Verification Contact:_______________________

 

_________________________________

_________________________________

_________________________________

_________________________________

Contact: __________________________

P.O.#, if required:____________________

Notices and communications to Cisco should be addressed to:   Invoices to Cisco
should be addressed to:

Cisco Systems _________

Address: ______________________________

                 ______________________________

 

Designated Contact: VP Manufacturing

 

Cisco Systems, Inc.

170 West Tasman Drive

San Jose, CA 95134

Contact: Accounts Payable

P.O.#, if required: ____________________

 

Requests from Depositor or Preferred Beneficiary to change the designated
contact should be given in writing by the designated contact or an authorized
employee of Depositor or Preferred Beneficiary.

 

Contracts, Deposit Materials and notices to

Recall should be addressed to:

 

Invoice inquiries and fee remittances

to Recall should be addressed to:

Recall

Account Executive-IP Escrow Program

2109 Bering Drive

San Jose, CA 95131

Telephone: [***]

Facsimile: [***]

 

Recall

Escrow Administrator-IP Escrow Program

2109 Bering Drive

San Jose, CA 95131

[***]

[***]

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT G

 

CISCO AUTHORIZED CONTRACT MANUFACTURERS

 

Cisco hereby identifies the following authorized CMs who may purchase Supplier
Products on behalf of Cisco. Cisco may withdraw each such authorization on
thirty (30) days advance written notice to Supplier, provided that (i) any
remedy Cisco may be entitled to or seek resulting from any shipments to any such
withdrawn CM shall be between Cisco and the CM; (ii) in the event of such a
withdrawal, Cisco may, at their election, cancel any open orders and pay any
applicable cancellation charges or accept delivery of and pay for any Products
then being manufactured by Supplier for the affected CM for the benefit of
Cisco. Further, Cisco may expand unilaterally this list of authorized CMs upon
written notice to Supplier.

 

[***]

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT H

 

CONTRACT DISPUTE ESCALATION

 

Level

--------------------------------------------------------------------------------

 

Cisco

--------------------------------------------------------------------------------

 

Supplier

--------------------------------------------------------------------------------

 

Maximum period of time at
attempted resolution before
escalation to next level

--------------------------------------------------------------------------------

1   Commodity Manager   Account Manager   10 business days or as otherwise
mutually agreed 2   Director, Global Supply Management  

Business Unit

General Manager

  10 business days or as otherwise mutually agreed 3   VP Global Supply
Management   Group President   10 business days or as otherwise mutually agreed
4   Senior VP Manufacturing   CEO   10 business days or as otherwise mutually
agreed

 

Cisco Systems Inc. – NetLogic Microsystems Inc., Master Purchase Agreement

November 7, 2005

CONFIDENTIAL

*** Confidential Treatment Requested